UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 28, 2017 Landmark Infrastructure Partners LP (Exact name of registrant as specified in its charter) Delaware 001-36735 61-1742322 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 2141 Rosecrans Avenue, Suite 2100
